Citation Nr: 0105743	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
September 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a herniated 
nucleus pulposus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran injured his back during service, through 
lifting, and in a motor vehicle accident.

3.  The veteran has received private treatment for low back 
pain since shortly after his separation from service.

4.  The veteran underwent surgery in 1989 to address 
protruding lumbar disks.


CONCLUSION OF LAW

The veteran's current low back disability, status post 
surgery, was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disability, including a herniated nucleus pulposus.  He 
contends that his low back was injured during service from 
lifting a heavy container, and from a truck accident.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  In the case of certain chronic diseases, including 
arthritis, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (November 9, 2000) (to be codified as amended 
at 38 U.S.C. §5107).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  The evidence submitted with 
regard to the veteran's claim for service connection for a 
low back disability includes private medical records, and 
statements from the veteran and from a number of people who 
know him.  The veteran's service medical records have been 
reported to be unavailable, and presumed to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The veteran has 
reported that records of his treatment, soon after his 
service, by private practitioners are no longer available.  
As the Board finds that the available evidence is sufficient 
to substantiate the veteran's claim, no further action is 
necessary for VA to satisfy its statutory obligation to 
assist the veteran in the development of that claim.

In January 2001, the veteran had a Travel Board hearing at 
the RO before the undersigned Board Member.  He reported that 
he served in the Philippines in 1945.  He indicated that on a 
particular occasion he and four other men were sent to 
transport a huge box containing shovels, picks, and other 
tools.  The veteran reported that the box was very heavy, and 
that he felt a strain in his back when he and the other men 
lifted the box.  He reported that he was later a passenger in 
a truck that collided with a truck in front of it.  He 
reported that he was thrown about and thrown out of the 
truck, and that he developed additional back pain with that 
accident.  He reported that he continued to have back pain 
during service and after service.  He reported that he sought 
treatment for his back pain during service, and that he 
eventually received pain medication, but no other treatment.  
He reported that he sought private treatment for his back 
pain soon after he got out of service, and that he continued 
to go for treatment over the years after service.

As noted above, the veteran's service medical records, except 
for the report of a service separation examination, are 
presumed to have been destroyed in a fire at NPRC.  No back 
disorder or other musculoskeletal defect was noted on the 
report of the separation examination, which was performed in 
September 1946.  The veteran sought records from three 
private practitioners who had treated him after service, but 
all of those practitioners had either died or retired, and no 
records were available.

The veteran submitted records of his treatment by John K. 
Peden, M.D., a private neurological surgeon.  In treatment 
notes from January 1989, Dr. Peden noted that the veteran had 
reported having had low back pain with sciatic symptoms since 
1943, with a recent increase in the severity of the pain.  A 
lumbar myelogram revealed central bulges suggestive of disc 
protrusion and facet hypertrophy at L4-L5 and L5-S1.  Dr. 
Peden performed surgery on the veteran's lumbar spine in 
January 1989, including lumbar laminotomy, foraminotomy, and 
diskectomy at L4-L5 and L5-S1, with removal of an extruded 
fragment at L4-L5.  A follow-up note from March 1989 
indicated that the veteran was healing well and had 
experienced improvement in the strength of his back since the 
surgery.

The veteran has submitted several statements, dated in 1998, 
from laypersons who report knowing the veteran and his 
treatment history.  Mr. J. M. P. wrote that he was the son of 
a physician who had treated the veteran for many years.  Mr. 
P stated that his father had told him that the veteran had 
been injured in World War II.  Mr. P. indicated he remembered 
seeing the veteran come to his father for treatment from as 
early as Mr. P's childhood in the 1950s.  Mr. P. wrote that 
he remembered having seen the veteran being carried on a 
stretcher into his father's office for treatment.

Ms. E. H. S. wrote that she was the daughter of a doctor who 
treated the veteran for a back injury starting in the spring 
of 1947.  Ms. S. wrote that she remembered her father telling 
her of the veteran's injury during World War II.  Mr. W. C. 
J. wrote that he had known the veteran for many years.  He 
wrote that, to his knowledge, the veteran had been in good 
shape when he went into the Army, and that the veteran had 
sustained a back injury during World War II.  He stated that 
the veteran had been to several doctors over the years.

Mr. B. H. wrote that he had grown up with the veteran, and 
had known him to be in good condition when he entered the 
Army.  Mr. H. reported that the veteran had been under 
treatment since 1947 for back problems.  Mr. H. indicated 
that he had helped the veteran get to doctor's appointments 
over the years.  Ms. A. J. wrote that she had known the 
veteran for many years, and that the veteran had spoken many 
times of the back injury he had sustained in World War II.  
She reported that she was aware that the veteran had received 
treatment from several doctors, starting in the spring of 
1947.

Mr. M. K. wrote that he had escorted the veteran, beginning 
as early as the 1960s, to various doctors for treatment of a 
bad back.  He reported that he remembered hearing the veteran 
say that he had injured his back in a truck accident during 
World War II.  Ms. M. W. L. wrote that she had known the 
veteran since before World War II.  She reported that, after 
the veteran returned home from service, in 1947, she heard 
him speak many times of having sustained a back injury during 
service.  She indicated that she was a nurse, and that she 
had helped the veteran with using traction and heat lamps 
that had been provided to treat his back pain.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has indicated that when 
a claimant's service records are presumed to have been 
destroyed, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the claimant.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Gregory v. Brown, 8 Vet. App. 563, 570 
(1996).

The veteran has reported that he has had low back pain since 
he was thrown from a truck in an accident during service.  
Several acquaintances have confirmed his long history of 
treatment for back pain, and some have recalled that he has 
received such treatment since 1947.  When the veteran 
received treatment in 1989 for back pain, the physician noted 
that the veteran reported that he had experienced back pain 
since 1943.  The 1989 treatment records reflect that the 
veteran had protruding lumbar discs at that time, and that he 
underwent surgery to address that problem.  The veteran has 
indicated that his low back symptoms improved after the 
surgery, but that he continues to have low back pain and 
weakness.

Although there is no contemporaneous medical evidence of 
injury of the veteran's back during service, several recent 
lay statements confirm the veteran's report that he has 
received treatment for back problems since shortly after his 
separation from service.  The claims file does not contain 
any evidence that the veteran sustained back injury after his 
service.  The Board finds that the lay evidence in favor of 
the veteran's claim balances the gaps in medical and 
documentary evidence.  Resolving a reasonable doubt in favor 
of the veteran's claim, the Board grants service connection 
for the veteran's low back disability.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability 
is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

